                                                              IT IS ORDERED
                                                              Date Entered on Docket: May 15, 2019




                                                              ________________________________
                                                              The Honorable Robert H Jacobvitz
                                                              United States Bankruptcy Judge

______________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO

In re:

RICHARD HAROLD STUDLEY                              Case No. 7-18-12904-JL
JOY H STUDLEY

                        Debtors.

   DEFAULT ORDER GRANTING PHH MORTGAGE CORPORATION RELIEF FROM
  AUTOMATIC STAY AND ABANDONMENT OF PROPERTY LOCATED AT 1710 STONE
             MOUNTAIN LANE LAS CRUCES, NEW MEXICO 88011

         This matter came before the Court on the Motion for Relief from Automatic Stay for the

Abandonment of Property to PHH Mortgage Corporation, filed on April 8, 2019, (DOC 16) (the

“Motion”) by PHH Mortgage Corporation (“Creditor”). The Court, having reviewed the record and

the Motion, and being otherwise sufficiently informed, FINDS:

         (a)      On April 8, 2019, Creditor served the Motion and a notice of the Motion (the “Notice”)

on R Trey Arvizu, III, Attorney for Debtors and Philip J. Montoya (the “Trustee”) by use of the

Court’s case management and electronic filing system for the transmission of notices, as authorized by

Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors, Richard Harold Studley and Joy H

Studley, by United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.



8015-099-B 7006126.docx mdb
     Case 18-12904-j7         Doc 18    Filed 05/15/19    Entered 05/15/19 17:12:50 Page 1 of 4
         (b)      The Motion relates to the property located at 1710 Stone Mountain Lane Las Cruces,

New Mexico 88011, more fully described as:

                  Lot 6 in Block F of The Boulders Gated Community Phase II, Located in
                  the City of Las Cruces, Dona Ana County, New Mexico, as the same is
                  shown and designated on the plat thereof filed for record in the office of
                  the County Clerk of Dona Ana County, New Mexico on February 24,
                  2003 and Recorded in Book 20 at Pages 251-253, Plat Records.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes (the

“Property”). If there is a conflict between the legal description and the street address, the legal

description shall control.

         (c)      The Notice provided for an objection deadline of 21 days from the date of service of the

Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         (d)      The Notice was sufficient in form and content;

         (e)      The objection deadline expired on May 2, 2019;

         (f)      As of May 13, 2019, no party has filed an objection or response to the Motion.

         (g)      By submitting this Order to the Court for entry, the undersigned counsel for Creditor

certifies under penalty of perjury that, on the date this Order was presented Rose L. Brand &

Associates, P.C. searched the data banks of the Department of Defense Manpower Data Center

(“DMDC”), and found that the DMDC does not possess any information indicating that the Debtor is

currently on active military duty of the United States.

         IT IS THEREFORE ORDERED:

         1.       Pursuant to 11 U.S.C. §362(d), Creditor and any and all holders of liens against the

Property, of any lien priority, are hereby are granted relief from the automatic stay:

                 (a)          To enforce its rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or other

agreements to which Debtors are a parties, to the extent permitted by applicable non-bankruptcy law,



8015-099-B 7006126.docx mdb                          2
     Case 18-12904-j7             Doc 18   Filed 05/15/19    Entered 05/15/19 17:12:50 Page 2 of 4
such as by commencing or proceeding with appropriate action against the Debtors or the Property, or

both, in any court of competent jurisdiction; and

                  (b)         To exercise any other right or remedy available to it under law or equity with

respect to the Property.

         2.       The Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property of the

estate. As a result, Creditor need not name the Trustee as a defendant in any state court action it may

pursue to foreclosure liens against the Property and need not notify the Trustee of any sale of the

Property.

         3.       The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtors, in the event that a discharge order is entered. The

Debtors can be named as a defendants in litigation to obtain judgment or to repossess the Property in

accordance with applicable non-bankruptcy law, pursuant to any discharge order entered.

         4.       This Order does not waive Creditor’s claim against the estate for any deficiency owed

by the Debtors after any foreclosure sale or other disposition of the Property. Creditor may filed an

amended proof of claim this bankruptcy case within thirty (30) days after a foreclosure sale of the

Property, should it claim that Debtors owe any amount after the sale of the Property.

         5.       This Order shall continue in full force and effect if this case is dismissed or converted to

a case under another chapter of the Bankruptcy Code.

         6.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.       Creditor is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with the Debtors and to enter into a loan

modification with the Debtors.

                                           XXX END OF ORDER XXX
8015-099-B 7006126.docx mdb                           3
     Case 18-12904-j7             Doc 18    Filed 05/15/19    Entered 05/15/19 17:12:50 Page 3 of 4
RESPECTFULLY SUBMITTED:

ROSE L. BRAND & ASSOCIATES, P.C.

By: /s/Andrew P. Yarrington
ANDREW YARRINGTON
Attorney for Creditor
7430 Washington NE
Albuquerque, NM 87109
Telephone: (505) 833-3036
Andrew.Yarrington@roselbrand.com



Copied to:

Richard Harold Studley
Joy H Studley
1710 Stone Mountain Lane
Las Cruces, NM 88011

R Trey Arvizu, III
Attorney for Debtors
PO Box 1479
Las Cruces, NM 88004-1479
Telephone: 575-527-8600
trey@arvizulaw.com

Philip J. Montoya
Chapter 7 Trustee
1122 Central Ave SW Ste #3
Albuquerque, NM 87102
Telephone: (505) 244-1152




8015-099-B 7006126.docx mdb                     4
     Case 18-12904-j7         Doc 18   Filed 05/15/19   Entered 05/15/19 17:12:50 Page 4 of 4
